DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-13 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method of making a film, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/27/2021.

Applicant's election with traverse of polyamic acid (claims 1-8 and 14) in the reply filed on 7/27/2021 is acknowledged.  The traversal is on the ground that there is no evidence provided by Examiner that a thermal imidization process would reasonably be expected to produce the required properties in the absence of an imidization catalyst.  This is not found persuasive because such imidization is a very well-known commercial process. 

Note that requirements regarding Election of Species are lifted.

The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 3, 5-7 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kondo et al (US 20190153158).
Kondo discloses a polyamic acid solution formed by a reaction of 65 % mol of 1 , 2 , 3 , 4 - cyclobutane tetracarboxylic acid dianhydride( CBDA ), 35 % mol of 1 , 3 , 3 , 3 - hexafluoropropane dianhydride ( 6FDA ) and 100% mol of 2 , 2 - bis ( trifluoromethyl ) benzidine ( TFMB ) in Dimethylformamide, at solid content of 20 % wt. (see Table 1 at 0078, Comparative Example 6).
Thus, all limitations of claims 1, 3, 5 and 6 are met.  
Regarding claim 4, an amount of dianhydride of structural formula 5 can be equal to zero (see claim 1). 
In reference to claims 7 and 14, Kondo teaches a colorless transparent film, used in display production (see 0002).
Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kondo.

Kondo discloses a polyamic acid solution formed by a reaction of 65 % mol of 1 , 2 , 3 , 4 - cyclobutane tetracarboxylic acid dianhydride( CBDA ), 35 % mol of 1 , 3 , 3 , 3 - hexafluoropropane dianhydride ( 6FDA ) and 100% mol of 2 , 2 - bis ( trifluoromethyl ) benzidine ( TFMB ) in Dimethylformamide, at solid content of 20%, wt.,   where dianhydride/diamine ratio is 1:1 (see Table 1 at 0078, Comparative Example 6).


Kondo fails to teach Coefficient of Thermal Expansion (CTE), birefringence value, a light transmission b* and haze values. 

The position is taken, that since Kondo’s and Applicant’s films are prepared from the same polyamic acids, the physical characteristics of films based on them are inherently identical.

Alternatively, it would have been obvious to a person of ordinary skills in the art to expect the same properties from Kondo’s and Applicant’s films, since they prepared from the same polyamic acids.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sakayori et al (US 20190092913) in view of Kondo.

Sakayori teaches a polyamic acid, formed from 2 , 2 ' - bis ( trifluoromethyl ) benzidine ( TFMB ) an d 4 , 4 ' - ( hexafluoroisopropylidene ) diphthalic anhydride ( 6FDA) in N – methylpyrrolidone with solid content of 20 % wt. (see Synthesis Example 1 at 0289).   

Regarding diamines used, Sakayori discloses that it is  preferable to use a mixture of a group of diamine residues suited for improving rigidity (Group C)  and the diamine residues suited for increasing transparency (Group D)  at the molar ratio of (0.3 – 4) /1 (see 0090).

Sakayori teaches that the Group C  can be represented by 9,9-bis(4-aminophenyl)fluorene residue and Group D preferably represented by  2,2′-bis(trifluoromethyl)benzidine residue.

 Sakayori discloses that such cycloaliphatic components as cyclohexanetetracarboxylic acid residue or cyclopentanetetracarboxylic acid residues can be used (see claim 2).

However, the reference fails to teach the ratio between aromatic and cycloaliphatic dianhydrides.


Kondo discloses a polyamic acid solution formed by a reaction of 65 % mol of 1 , 2 , 3 , 4 - cyclobutane tetracarboxylic acid dianhydride( CBDA ), 35 % mol of 1 , 3 , 3 , 3 - hexafluoropropane dianhydride ( 6FDA ) and 2 , 2 - bis ( trifluoromethyl ) benzidine ( TFMB ) in Dimethylformamide, at solid content of 20% (see Table 1 at 0078, Example 1).
Kondo teaches a film for display, which based on the polyamic acid above.

Kondo discloses that the content of an alicyclic acid dianhydride component in a total of 100 mol % of the acid dianhydride component of the polyimide is preferably 50-80 mol %, more preferably 55-75 mol %, and even more preferably 65-75 mol %. When the amount of the alicyclic acid dianhydride is small, it tends to be difficult to achieve both good transparency and good mechanical strength in the polyimide resin. When the amount of the alicyclic acid dianhydride is large, the solubility of the polyimide resin tends to decrease. By setting the amount of the alicyclic acid dianhydride within the above range, a polyimide resin excellent in transparency and mechanical strength and excellent in solubility can be obtained. An amount of 1,2,3,4-cyclobutane tetracarboxylic acid dianhydride in a total of 100 mol % of the acid dianhydride component is particularly preferably 50-80 mol % (see 0020).

Therefore, it would have been obvious to a person of ordinary skills in  the art to use 50-80 mol % of alicyclic acid dianhydride component in order to obtain a polyimide resin excellent in transparency and mechanical strength and excellent in solubility.


Sakayori teaches a film for displays (see 0003) with 
a total light transmittance value of 90.5 % (see Table 2 at 0298), Yellowness Index of 3.3, linear thermal expansion coefficient of 35 ppm/C and    birefringence index of 0.017 (see Example 1 at Table 5).


However, Sakayori fails to teach all the physical properties listed in the claim 8.

It would have been obvious to a person of ordinary skills in the art to expect the same properties from Sakayori’s film modified with Kondo’s and Applicant’s film, since they prepared from the same polyamic acids.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765